     Case 3:20-cv-05433-MCR-EMT Document 16 Filed 01/19/21 Page 1 of 2



                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


DANELL MURPHY,

      Petitioner,

v.                                             CASE NO. 3:20cv5433-MCR-EMT

M.V. JOSEPH,

     Respondent.
_______________________________/


                                   ORDER

      The chief magistrate judge issued a Report and Recommendation on October

21, 2020. ECF No. 14. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
     Case 3:20-cv-05433-MCR-EMT Document 16 Filed 01/19/21 Page 2 of 2



                                                                     Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

14, is adopted and incorporated by reference in this Order.

       2.     The Second Amended Petition, ECF No. 7, is DENIED.

      DONE AND ORDERED this 19th day of January 2021.




                                       s/  M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5433-MCR-EMT
